Jenkins, P. J.
1. “Under repeated decisions of this court and of the Supreme Court, each special ground of a motion for a new trial must be complete and understandable within itself, without reference to the brief of evidence or to any other part of the record.” Gaskins v. Courson, 34 Ga. App. 420 (129 S. E. 920). Under the rule stated, it is not permissible to deal with the special ground of the motion for a new trial in this case.
2.. The evidence being in conflict so that a finding for either party would have been authorized, the verdict can not be set aside on the general grounds.

Judgment affirmed.


Stephens and Bell, JJ., concur.